DETAILED ACTION
Response to Arguments
Applicant’s arguments, in view of Applicant’s amendments to the claims, drawings and specification, see entire response, filed 14 April 2021, with respect to previous prior art rejections and objections to the drawings, have been fully considered and are persuasive.  All previous rejections and objections have been withdrawn. 

Drawings
The drawings were received on 14 April 2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claims 1, 14 and 15, is the inclusion of the specific limitations regarding at least one compliant member, employed in a torsional rheometer apparatus, or in a method for compensating for reduction in cavity pressure due to shrinkage of a test sample in a die cavity of a torsional rheometer, the at least one compliant member disposed/located, as recited, in combination with upper plate, middle plate and lower plate and/or insulator ring and/or table (as recited in instant independent claim 15), or the complaint member placed in series with first and second seal plates, and functional recited with application of force applying device/apparatus, as recited in instant independent claims 1 and 14.  The closest prior art reference is KR 0159582 to King et al., which employs at least one compliant member, however, does not adjust the applied pressure/force acting on the sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861